                                        1512 Filed 07/08/20 Page 1 of 1
        Case 1:15-cr-00537-VEC Document 1511




                               MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                         Long Island Office
42-40 Bell Blvd, Suite 302                                                   10 Bond St, Suite 389
Bayside, New York 11361        USDC SDNY                              Great Neck, New York 11021
Tel (516) 829-2299             DOCUMENT                                         Tel (516) 829-2299
jp@jpittell.com                ELECTRONICALLY FILED                                 jp@jpittell.com
                               DOC #:
July 8, 2020                   DATE FILED: 07/08/2020

Hon. Valerie E. Caproni

                                 MEMO ENDORSED
US District Judge
40 Foley Square
New York, NY 10007

Re: U.S. v. Conyers, et. al, 15 cr 537 (VEC) {Wendell Belle}

Dear Judge Caproni:

       I am counsel for Wendell Belle, a defendant in the above referenced matter.

         Currently his case is scheduled for (Davis) resentencing on August 7, 2020. Please accept
this letter in lieu of a formal motion to continue the proceeding.

        Due to the ongoing Covid-19 Pandemic, I respectfully request the sentencing be adjourned
for a period of ninety days -- to a date during early November -- which is available on the Court’s
calender. I make this request as I seek to confer with Mr. Belle, in person, prior to his sentencing.
Since the onset of the Pandemic, we have only been able to confer by telephone. In addition,
although sentences can proceed by teleconfernce, Mr. Belle wishes to appear in person, before Your
Honor, at his sentencing proceeding.

       I have conferred with the Government and they consent to this request.

                                              Respectfully submitted,
                                              /s/
                                              Jeffrey G. Pittell

cc:    Counsel of record (ECF)        Sentencing is adjourned to September 24, 2020, at 11:00 A.M.
       Wendell Belle                  Defense counsel should endeavor to meet with his client once
                                      visitation resumes. Sentencing submissions, including Mr. Belle's
                                      updated work, education, and disciplinary records, are due no later
                                      than September 10, 2020.

                                      SO ORDERED.                   Date: 07/08/2020




                                      HON. VALERIE CAPRONI
                                      UNITED STATES DISTRICT JUDGE
